United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3694
                        ___________________________

                            Richard Lee Oprenchak, Jr.

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 American Family Mutual Insurance Company, and its affiliates and subsidiaries

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                          Submitted: September 5, 2014
                           Filed: September 24, 2014
                                 [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

    Richard Lee Oprenchak, Jr., appeals the district court’s1 adverse grant of
summary judgment in his diversity action against his former employer, American

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
Family Mutual Insurance Company, and its affiliates and subsidiaries (American
Family). Having conducted de novo review of the record and carefully considered
Oprenchak’s arguments for reversal,2 we agree with the district court that Oprenchak
did not adequately counter American Family’s evidence showing that there were no
genuine issues of material fact on Oprenchak’s state law claims. See Young v.
Builders Steel Co., 754 F.3d 573, 577 (8th Cir. 2014). The judgment of the district
court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      2
       We decline to consider the matters Oprenchak raises for the first time on
appeal. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                        -2-